 TRUSTEES OF THE CORCORAN GALLERY OF ART565Trustees of the Corcoran Gallery of Art1andInterna-tionalUnion,United Plant Guard Workers ofAmerica,Petitioner.Case 5-RC-7288November 16, 1970DECISION AND DIRECTION OFELECTIONBy MEMBERS FANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William I. Shooer ofthe National Labor Relations Board. Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, the case was transferred to the Board fordecision. The Petitioner filed a brief. A motion todismiss and a brief in support thereof was filed by theEmployer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is a private nonprofit art gallerywhich was created by the deed of William W.Corcoran to James M. Carlisle recorded May 18,1869, and was incorporated by Act of Congress in1870. The deed provides for the establishment of aninstitution inWashington, D.C., to be. "dedicated toArt," and used solely for the purpose of encouragingAmerican genius, in the production and preservationof works pertaining to the "Fine Arts." There are 9trustees,and directly under them, a board ofgovernorswith29members,who govern theEmployer.2 The deed also provides for the perpetualestablishment and maintenance of a public galleryand museum for the promotion and encouragementof the arts of painting and sculpture, and the fine artsgenerally, and with such regulations and limitationsas the board of trustees may prescribe.The Employer operates a gallery and an art schoolin a single building at 17th Street and New YorkAvenue in Washington, D.C. A collection of 18th and19th century American art dedicated by William1The Employer's name appears as amendedat thehearing.2The Employeris supportedentirely by privatecitizens and is assistedin its operationby certaingroups and committees,i.e.,Friendsof CorcoranGallery of Art, Association of the Corcoran Gallery of Art, the Women'sCommittee,and the National Committee for theCorcoran. Their primaryWilson Corcoran is on exhibit in the gallery. Also onexhibit is the Clark collection of 20th centuryAmerican artists.3 The Employer's art collection isworth approximately $35 million. In addition, Em-ployer also owns and operates the Corcoran GalleryDupont Center Workshop. The Dupont Workshop isunder the direction of a graphic art specialist whoworks with other artists in reproducing fine graphicprints.For a brief period of time, the Employeroperated a branch of the School of Art in Columbia,Maryland. However, such operation was terminatedas of June 1970. The Employer employs approximate-ly 129 persons of whom 43 are staff of the gallery, 48staff and faculty in the School of Art, 1 person at theDupont Workshop, 21 maintenance employees, and16 guards and watchmen.The gallery is open Tuesday ; through Sunday.Admission is free on Tuesdays and Wednesdays, buta 50-cent admission fee is charged from Thursdaythrough Sunday. Other sources. of income for theEmployer include a sales desk located in the gallerywhere reproductions of paintings, postcards,small artobjects, and ceramics are sold; an art rental servicewhich allows members and certain other individualsto rent paintings at a modestrentalfee with a view topurchasing the painting in which case the Employerreceives a 10-percentcommission;income from theEmployer's approximately $3,600,000 endowmentwhich is investedin real estatenotes, treasury notesand corporate bonds, and tuitions from the School ofArt.The Corcoran School of Art, founded in 1897,consists of three floors of studios in the north sectionof the gallery.Facilitiesinclude an art library, anauditorium, and a gallery for exhibition of studentand faculty work. Faculty members are paid for theirservices and they are supplemented by visiting artistsfrom this country and abroad. Although the school isnot an accredited institution, students are required topay tuition and they must be graduated fromsecondary school. The school grants the CorcoranSchool of Art Diploma upon completion of 4 years ofstudy. Diplomas are offered inceramics,communica-tions design, graphics, painting and sculpture. Alsothe Corcoran School of Art Certificateis an interme-diary award granted upon completion of 2 years ofstudy.The school offers a visual communicationscourse that providestrainingfor those students whomay go into studios asdesignersand commercialartists.Classes are conducted during the day and inthe evening,as well as onSaturday. In addition to thepurpose is to raise money to purchase works of art. There areapproximately 4,500 to 5,000 memberships which also provide financialsupport.%An addition designated as the W. A. Clark wing to the gallery wasbuilt in 1928 to dedicate and house the works of art owned byW. A. Clark.186 NLRB No. 83 566DECISIONSOF NATIONALLABOR RELATIONS BOARDfall and spring semesters, there is a summer semester,and a 4-week summer program in the CorcoranSchool of Art Abroad, a course that includes studiowork at Leeds College of Art in England.Of the students who attend the school, a majoritycome from the District of Columbia, Virginia, andMaryland.During the academic year 1969-1970,there were 33 faculty members in the day and eveningschool and 15 in the Saturday school. There were 10employees who worked in administrative tasks, 3 onthe janitorial staff, and I guard who worked part timein the evening.4 Enrollment for the 1969 fall semesterin the day and evening school was 805 students and1,470 registrations, and for the 1970 spring semester,742 students and 1,251 registrations. During the sameperiod in the Saturday school, there were 387 studentsduring the fall semester, and 437 students during thespring semester.During 1969 the Employer grossed revenues in theapproximate amount of $1,104,000. Of this amount,approximately $171,000 was derived from incomefrom investments, $23,500 from admissions, approxi-mately $253,000 from donations and memberships.During this same period the Employer receivedapproximately $525,000 from tuition fees at theSchool of Art.The Employer urges the Board to decline to assertjurisdiction over it because, it contends, that theEmployer is an art museum, and a nonprofit charita-ble institution contributing to the cultural values ofthe community and that the Board should, in itsdiscretion, decline to assert jurisdiction because theEmployer is not engaged in commerce. Additionally,theEmployer, though conceding that the Boardexercisesplenary jurisdiction in the District ofColumbia generally, contends that the Board has notexercised plenary jurisdiction over employers operat-ing in the field of education in the District ofColumbia.Finally the Employer contends thatalthough the Board inCornell University5has reversedits ruling in theColumbia Universitycases such, reversalshould,not affect the decision in this case because theEmployer is only incidentally an educationaEorganiza-tion, and a small local one at that.We find no meritin these contentions.The record clearly indicates that the Employer'sprimary goal is education and that, the Gallery andthe School of Art constitute an educational institutionfor the public promotion of works of art. TheEmployer's permanent art collection, special exhib-itions,Sunday concerts, and lectures constitute4The janitorialstaff and the guard work in association with the gallerystaff.5 183 NLRB No. 41.6Trusteesof Columbia University,97 NLRB 424.7WoodsHoleOceanographicInstitution,143NLRB568;TheWestchesterCorporation,124 NLRB 194.informal educational programs for the advancementof various art forms. Significantly, the Employer'sannual report for 1967 indicated that the number ofpublic and private school children as well as adults onGallery tours had increased over the past year, andthat the Children's Gallery had become the mostpopular part of the education program.As noted previously, the Employer's School of Artoffers a more formalized educational program that isbased on credits earned toward a diploma which isgranted at the completion of 4 years of study or acertificate which is awarded after the completion of a2-year program. The school has a paid faculty,students are charged tuition,classes areconducted ona formal basis, regular attendance is required at allclasses, students are evaluated and graded withrespect to their ability and progress, and income fromtuition amounts to nearly half of the Employer's totalincome. Clearly, the School of Art is not merelyincidental to the Employer's asserted main purpose ofexhibiting its permanent art collection.Although the Employer is a nonprofit corporation,the Board has often held that it will assert jurisdictionover a nonprofit corporation which has engaged inactivities commercial in nature.? As noted above, theEmployer employs approximately 129 persons; it sellspaintings and reproductions of paintings; it chargesadmission to its gallery; it receives income from itsendowment of approximately $3,600,000 which isinvested in real estate notes, treasury notes, andcorporate bonds; and it receives income from itsSchool of Art of approximately $525,000 in tuitions.In these circumstances we find that the Employer isengaged in commerce as defined in Section 2(6) of theAct.As contended by the Employer, the Board declinedto assert jurisdiction over a food service managementbusiness at Trinity College inCrotty Brothers,8andover a nonprofit corporation engaged in the exchangeof books and periodicals inUnited States BookExchange,9both of which were located in the Districtof Columbia, because they were connected with theeducational system. Thus, in those cases, the Boarddeclined to follow its general policy of exercisingplenary jurisdiction over employers located in theDistrictofColumbia,10 and instead followed itspolicy of not asserting jurisdiction over nonprofiteducational institutions. 11 However, we announced inCornell University, supra,that we would no longerdecline to assert jurisdiction over educational institu-tions as a class. Since we no longer decline to assert8CrottyBrothers,N.Y.,Inc.,146NLRB755;TheWestchesterCorporation, supra."United StatesBookExchange, Inc.,167 NLRB 1028.10M.S.Ginnand Company,114NLRB112;TheWestchesterCorporation,supra.Trustees of Columbia University,97 NLRB 424. TRUSTEES OF THE CORCORAN GALLERY OF ART567jurisdiction over educational institutions,such as theEmployer herein, there is no longer any reason not tofollow our decision inM. S.Ginn.Accordingly, wefind that it will effectuate the policies of the Act toassert jurisdiction herein.2.Petitioner claims to represent certain of theEmployer's employees.3.A question affecting commerce exists concern-ing the representation of certain of the Employer'semployees within the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.4.The parties stipulated as to the appropriatenessof the guard unit.However,the Employer wouldinclude the sergeant of the guard.The Petitionerwould exclude him because of his asserted supervisoryauthority.There is testimony that the sergeant checksthe guard stations,he arranges relief for the variousstations,and he receives 12 percent more salary thantheother guards.Testimony indicates that thesergeant has no authority to hire, discharge, ordisciplineguards or effectively recommend suchaction.We do not consider this limited evidencesufficient to find that the sergeant responsibly directsguards in the performance of their duties.On the basisof the foregoing we find that the sergeant of theguards is not a supervisor within the meaning ofSection 2(11) of the Act. Accordingly,we shall includehim in the unit.We find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All regular part-time and full-time guards of theEmployer employed at its Washington, D.C.location,and excluding all other employees,officeclerical employees,professional employees andsupervisors as defined in the Act.[Direction of Election omitted from publication.]